Citation Nr: 0832597	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to February 
1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which entitlement to TDIU was denied.


FINDINGS OF FACT

1. The veteran's service-connected disabilities include 
degenerative disc disease, L5-S1, evaluated as 60 percent 
disabling, and post traumatic neuroma, left knee, evaluated 
as 10 percent disabling, for a combined evaluation of 60 
percent.

2. The preponderance of the evidence is against a finding 
that the veteran is unemployable due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

In letters dated October 2005, April 2006, May 2006, and 
March 2006, the RO included an explanation of VA's duty to 
assist in obtaining records and providing a medical 
examination or opinion where necessary. The letters requested 
that the appellant sign and return authorization forms 
providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that his 
service-connected disabilities prevented him from obtaining 
or retaining gainful employment. The letters also requested 
the veteran to submit and/or identify any treatment records 
pertaining to the claims, and to submit any evidence in his 
possession that pertained to his claims.

The above noted letters, along with the July 2006 statement 
of the case, provided the appellant with the relevant 
regulations for his TDIU claim, including those governing 
VA's notice and assistance duties, as well as an explanation 
of the reason for the denial of the claims.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his service connection claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected. See Sanders, 
supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board. All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

In August 2008, the veteran submitted documentation 
concerning days missed from work, along with wavier of review 
by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  TDIU

The veteran maintains that he is unable to obtain or maintain 
gainful employment due to service-connected disabilities.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation. 
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education and employment history 
and loss of work-related functions due to pain. Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age. 38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(age may not be a factor in evaluating service- connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The veteran's service-connected disabilities include 
degenerative disc disease, L5-S1, evaluated as 60 percent 
disabling, and post traumatic neuroma, left knee, evaluated 
as 10 percent disabling, for a combined rating of 60 percent.  
This meets the percentage requirements under 38 C.F.R. § 
4.16(a).

However, the preponderance of the evidence of record 
indicates that the veteran is not unemployable due to his 
service-connected disabilities.

A November 2005 VA examination report contains the opinion of 
the examining physician that the veteran's service-connected 
lower back and left knee affect his employment feasibility as 
concerns physical employment.  However, the examiner further 
opined that the veteran was employable and had no limitation 
on sedentary employment. 

The record shows that the veteran retired from his job as a 
probation officer after 20 years of service.  At the time of 
the November 2005 examination, he denied hospitalization or 
emergency room visits due to his service-connected back and 
left knee disabilities.  He reported three to four day 
periods of incapacitation in the last 12 months, and 
limitation with bathing, dressing, involvement with sports 
and traveling and exercise due to his service connected back.  
He reported no limitation on his ability to perform 
activities of daily living or periods of incapacitation due 
to his service connected left knee.  

Private treatment records and a November 2004 statement 
proffered from the veteran's private treating physician 
document treatment for complaints of knee and back pain but 
no instances of hospitalization, incapacitation, or 
prescribed bed rest.  The physician noted that side effects 
for medications prescribed for these conditions, overall, 
included possible sedation and dizziness.  However, these 
records document no instances of inability to work due to the 
prescribed medications or to the lower back and left knee 
disabilities.  Furthermore, these records present no evidence 
of lower back or left knee manifestations that would require 
the assignment of greater or additional evaluations for these 
conditions.  

The veteran provided evidence of missed time from work.  From 
1999 to 2004, he calculated he had missed 840.7 hours due to 
his medical problems.  In 2005, he stated he missed 425.50 
hours due to his back and knee.  The veteran averred that all 
the hours shown absent from work, to include vacation time, 
ill time, floating holiday and comp time were really hours 
missed due to sick time.  He stated that he had not taken a 
vacation since 1987.

VA Form 21-4192, Request for Employment Information from the 
county community supervision and corrections department, 
dated in June 2006, documents that the veteran began 
employment in June 1986 and retired in January 2005 with 
entitlement to receive sick, retirement, or other benefits.  
He last worked in January 2005.  Time missed due to 
disability in the last 12 months, however, was calculated by 
his employer at 165 hours.  A letter received from the county 
and district retirement system in November 2005 shows that 
the veteran was in receipt of retirement annuity.

VA Form 21-4192 from an employer in park service, dated in 
November 2005, reflects that the veteran worked as a ticket 
seller.  He began employment in April 2000 and there was no 
end date of employment.  The employer noted that the veteran 
worked part time on an "as needed" basis.  His hours were 
irregular and he was last paid in April 2005.  He was not 
receiving or entitled to receive sick, retirement, or other 
benefits as a result of employment.  

VA Form 21-4192 from an employer for a sports team, dated in 
January 2006, reflects that the veteran worked as a ticket 
service agent.  He began employment in April 2000 and was 
noted to remain an active employee.  Hours were noted to 
vary, and he was last paid in June 2005.  He was not 
receiving or entitled to receive sick, retirement, or other 
benefits as a result of employment.  A letter received from 
the employer in February 2006 clarified that the veteran was 
employed in a part time, temporary capacity, filled a part 
time position, and remained an active part-time employee.

That the veteran is disabled as the result of his service-
connected lower back and left knee disabilities is clearly 
demonstrated by medical evidence, and is recognized in the 60 
and 10 percent evaluations, respectively, awarded for these 
disabilities.

Notwithstanding, the record simply does not establish, 
overall, that the veteran is rendered unemployable because of 
these disabilities.  The veteran has submitted no medical 
evidence establishing that he is unable to maintain or obtain 
gainful employment due to his service-connected disabilities; 
and there is no evidence of record-other than the veteran's 
own statements-to indicate that he was forced to retire from 
a career or that he has not been able to work in any capacity 
due to his service-connected disabilities.  He has not 
submitted any evidence to show that he has been denied 
employment due to his service-connected disabilities, or that 
his service-connected disabilities have impacted his ability 
to perform duties such that he has required accommodations, 
limited hours, or that he has been dismissed from any job.  
Rather, the evidence demonstrates that the veteran retired 
after 20 years' employment as a community supervision 
officer, and that he has and continues to perform part-time, 
as-needed work as a ticket service agent and ticket seller.

It has been considered whether the veteran's employment in 
ticket sales and as a ticket service agent constitutes 
marginal employment.  However, while part-time, the veteran 
started both positions prior to his retirement from his full-
time job.  Moreover, he has not presented any evidence that 
he has been refused other employment due to his service-
connected disabilities.  The veteran holds Bachelor of Arts 
and Master of Arts degrees in sociology.  The November 2005 
VA examiner opined that the veteran's service-connected back 
and left knee disabilities did not preclude sedentary work.  
Thus, a preponderance of the evidence is against a finding 
that the veteran's current employment is marginal.

The veteran contends that his service-connected disabilities 
render him unemployable.  The veteran is competent as a lay 
person to report that on which he has knowledge. See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994). However, the veteran is 
not competent to offer a medical opinion as to the impact of 
his service-connected disabilities on his employability, as 
there is no evidence of record that he has specialized 
medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The preponderance of the evidence is against the grant of 
TDIU; there is no doubt to be resolved; and TDIU is not 
warranted.


ORDER

Entitlement to TDIU is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


